United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-1457
                      ___________________________

                Shawn Slaven and Julie Slaven, individually
                and as parents and next friends for C.S., A.S.,
                                   and J.S.

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.

                  Dan Engstrom, Human Services and Public
                 Health Department for Hennepin County, in
             his official capacity as the Director or his successor;
              Hennepin County, a governmental entity within the
           State of Minnesota; Donothan R. Bartley, in his official
             capacity as a social worker for the Hennepin County
             Human Services and Public Health Department or his
            successor; Jamie L. Cork, in her official capacity as an
       Assistant County Attorney for Hennepin County or her successor

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                         Submitted: October 17, 2012
                            Filed: March 22, 2013
                                ____________

Before LOKEN, SMITH, and BENTON, Circuit Judges.
                           ____________
SMITH, Circuit Judge.

        Shawn and Julie Slaven, individually and as parents and next friends for C.S.,
A.S., and J.S., (collectively, "the Slavens") brought suit against Hennepin County, a
governmental entity within the State of Minnesota, and three of its employees1 in their
official capacities (collectively, "Hennepin County") under 42 U.S.C. § 1983 for
violations of their procedural due process rights stemming from their child-protection
case. Count I of the complaint alleged that Hennepin County violated the Slavens'
procedural due process rights by failing to provide adequate notice of an emergency
protective custody (EPC) hearing and failing to provide a meaningful hearing. Count
II of the complaint alleged that Hennepin County violated the Slavens' procedural due
process rights because the 62-day delay between the EPC hearing and the scheduled
trial was unconstitutionally long, therefore depriving them of "an opportunity to be
heard at a meaningful time or in a meaningful manner." (Quotation marks in original.)
The district court2 granted summary judgment to Hennepin County, concluding that
Hennepin County was not liable under § 1983 for implementing or enforcing
Minnesota law when Hennepin County was required to do so. See Slaven v.
Engstrom, 848 F. Supp. 2d 994, 1004 (D. Minn. 2012). We affirm.

                                   I. Background
       The Slavens reside in Plymouth, Minnesota, and are parents of minor children
C.S., A.S., and J.S. On August 18, 2009, Julie Slaven carried two-month-old C.S. in


      1
       Dan Engstrom, Director of Hennepin County Human Services and Public
Health Department; Donothan R. Bartley, a social worker for the Hennepin County
Human Services and Public Health Department; and Jamie L. Cork, Hennepin County
Assistant Attorney.
      2
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-
his car seat up the steps to their home. Unfortunately, C.S. accidentally fell out of the
car seat and hit his head on the ground. Julie Slaven called 911, and police and
emergency responders came to the home. Although C.S. had no external injuries, he
was transported via ambulance to the hospital as a precaution. The police called
Shawn Slaven and provided care for the other children until he arrived.

       At the hospital, medical staff performed a computed tomography scan ("CT
scan") of C.S.'s head. He was kept overnight at the hospital for observation. The
following morning, he underwent a second CT scan. The CT scans showed chronic
blood in C.S.'s bilateral frontal lobes. Based on the test results, hospital staff filed a
report of suspected child abuse with Hennepin County on August 20, 2009, stating
that the CT scan findings were inconsistent with a fall from a car seat. On the same
date, C.S. had a retinal scan. Also on that date, the hospital asked Dr. Mark Hudson,
a Board-Certified Child Abuse Pediatrician, to examine C.S. Dr. Hudson examined
C.S. and reviewed his CT and retinal scans. According to Dr. Hudson's report, the test
results raised concern. Dr. Hudson opined, "Based on the medical findings there is
reason to be quite concerned that the history does not account for the medical
findings and C.S.'s ongoing safety must be a consideration. All of that being said
there is no single finding here diagnostic of non-accidental injury." Slaven, 848 F.
Supp. 2d at 998 (quotation, alteration, and citation omitted).

       Donothan R. Bartley, a Hennepin County social worker, opened a child-
protection investigation based on the report of suspected child abuse. Bartley, along
with Detective Molly Lynch of the Plymouth Police Department, interviewed the
Slavens. Bartley and Detective Lynch also interviewed Dr. Hudson, who informed
them that a retinal hemorrhage, like the one found in C.S., may result from shaking.
He also informed them that the Slavens declined consent to perform a bone scan due
to fear of excessive radiation. Julie Slaven claims that Detective Lynch used high-
pressure tactics on the Slavens, telling them that she would arrange to have all of their



                                           -3-
children taken from them and placed in a foster home with a middle-of-the-night raid
of their home if they did not consent to a bone scan.

      Based on Dr. Hudson's findings and the lack of a bone scan, Detective Lynch
placed C.S. on an emergency "72-Hour Police Health and Welfare Hold" on the
afternoon of August 20, 2009. The hold prohibited the Slavens from seeing C.S.,
except for feeding times with supervision.

        On August 21, 2009, Bartley and Detective Lynch interviewed the Slavens'
other children in the home of their maternal grandparents, Marjorie and Stanley
Leuthner ("the Leuthners"). Aside from Bartley and Detective Lynch, no one else was
present with the children during the interview. That same day, C.S. had a bone scan
after the Slavens consented. In the afternoon, Bartley gave Julie Slaven a handwritten
note stating, "Tuesday, August 22, 2009 Juvenile Justice Center . . . Stop by front
desk if you want to apply for a PD (public defender)." Id. at 999 (alteration in
original) (quotation and citation omitted). In actuality, August 22, 2009, was a
Saturday, and the EPC hearing was set for Tuesday, August 25, 2009.

       Minnesota law provides that a peace officer may take a child into immediate
custody "when [the] child is found in surroundings or conditions which endanger the
child's health or welfare or which such peace officer reasonably believes will
endanger the child's health or welfare." Minn. Stat. Ann. § 260C.175, subd. 1(2)(ii).
If a peace officer takes a child into custody, then "the court shall hold a hearing
within 72 hours of the time the child was taken into custody, excluding Saturdays,
Sundays, and holidays, to determine whether the child should continue in custody."
Id. § 260C.178, subd. 1(a). Additionally,

      [n]o child taken into custody . . . by a peace officer . . . may be held in
      custody longer than 72 hours, excluding Saturdays, Sundays and
      holidays, unless a petition has been filed and the judge . . . determines


                                         -4-
      . . . that the child shall remain in custody or unless the court has made a
      finding of domestic abuse perpetrated by a minor after a hearing . . . , in
      which case the court may extend the period of detention for an
      additional seven days . . . .

Id. § 260C.176, subd. 2(b). At the EPC hearing, "[t]he court shall dismiss the petition
if it finds that the petition fails to establish a prima facie showing that a juvenile
protection matter exists and that the child is the subject of that matter." Minn. R. Juv.
Prot. P. 30.08, subd. 1(a). But if the court concludes "that the petition establishes a
prima facie showing that a juvenile protection matter exists and that the child is the
subject of that matter," then it must further decide

      whether the petition also makes a prima facie showing that:

             (i) the child or others would be immediately endangered by
             the child's actions if the child were released to the care of
             the parent or legal custodian; or

             (ii) the child's health, safety, or welfare would be
             immediately endangered if the child were released to the
             care of the parent or legal custodian.

Id., subd. 1(b)(1)(i)–(ii). If the court makes an endangerment determination, then it
must "continue protective care or release the child to the child's parent or legal
custodian and impose conditions to ensure the safety of the child or others." Id., subd.
1(b)(2).

      On August 25, 2009, the Slavens appeared with counsel, Eric Olson, at the EPC
hearing. Jamie L. Cork, Hennepin County Assistant Attorney; Bartley; and Sarah
Storm, the assigned social worker for the case, appeared on Hennepin County's
behalf. A guardian ad litem for the children also appeared. Judge Kathryn L.
Quaintance, Minnesota Fourth Judicial District Judge for Hennepin County,

                                          -5-
conducted the EPC hearing. At the hearing, the Slavens received a summons and
petition. The petition, which Hennepin County filed on August 25, 2009, named not
only C.S. but also A.S. and J.S. as subjects of the petition. The petition relayed the
Slavens' account of events and Dr. Hudson's statement that "there is not a single
finding here diagnostic of non-accidental injury." Slaven, 848 F. Supp. 2d at 999
(quotation and citation omitted). But the petition erroneously stated that "Mr. and
Mrs. Slaven would not agree to a Skeletal Survey" when, in fact, the Slavens
ultimately permitted the bone scan after initially withholding consent. Id. at 999–1000
(quotation and citation omitted). Both Cork and Bartley had signed the petition.

        At the hearing, Cork "ask[ed] the Court to find that there is a prima facie
showing that a child protection matter exists within the four corners of the petition,
and that all three children listed are the subjects of that matter." She also requested
that the court "find . . . that . . . if the children were in the care and custody of Mr. and
Mrs. Slaven, that their health, safety, and welfare would be in immediate danger."
Cork also explained that, although the police department placed a 72-hour hold on
J.S., "the two oldest children," A.S. and J.S., had been staying with the Leuthners on
a voluntary basis. Cork presented the court with "an Emergency Protective Care
Findings and Order" to keep "those children . . . out of the care and custody of the
Slavens." Judge Quaintance then asked Olson for his views on the children's
placement. Olson referenced "an in camera discussion about the futility of
challenging the veracity of the [p]etition." Slaven, 848 F. Supp. 2d at 1000.
Specifically, Olson stated:

       I know we discussed this at length in chambers[,] and the Court was
       very clear that you didn't want us to be trying the facts in front of you
       here today. But I have got to note that the petition itself brings doubt
       into what actually occurred here, and they contradict each other . . . .

                                           ***



                                            -6-
      I am sure the Court is going to [make] a prima facie finding in the
      petition, but there clearly is some question about what happened
      here . . . .

Thus, Olson "confined [his] argument to asserting the [p]etition itself was
intrinsically inconsistent and did not support a prima facie finding of a child in need
of protection or services." Slaven, 848 F. Supp. 2d at 1000. Olson requested that "the
Leuthners move into the Slavens' home, Julie Slaven move out (but Shawn Slaven
would remain), and the Leuthners supervise visitation." Id. Following the parties'
arguments, Judge Quaintance

      f[ound] that . . . the petition sets forth a prima facie case of a child in
      need of protection and services, and that because of this incident, which
      doesn't yet have a full explanation, according to the physicians, [C.S.'s]
      health, safety[,] and welfare, and that of his siblings would be in
      imminent harm and danger if they were returned to the care of Ms.
      Slaven.

Judge Quaintance adopted the Slavens' proposed placement arrangement. Thereafter,
Judge Quaintance discussed the future "pretrial and trial date." "Judge Quaintance
proposed a pre-trial hearing date of September 17, 2009, but due to the Slavens' and
their attorney's schedules[,] the date of September 21, 2009[,] was selected." Slaven,
848 F. Supp. 2d at 1000. The clerk set a "trial date . . . for Judge Quaintance's 'trial
block' that allotted her days for trial beginning on October 26, 2009[,] and ending
October 29, 2009." Id. A trial date of "October 26, 2009, was sixty-two days after the
EPC [h]earing." Id. The Slavens did not object to this trial date even though "[t]he
Minnesota Rules of Juvenile Protection Procedure require that a trial be held within
sixty days of an EPC [h]earing or another hearing (not applicable here) known as an
admit/deny hearing." Id. (citing Minn. R. Juv. Prot. P. 39.02, subd. 1).




                                          -7-
        The Slavens claim that, after the EPC hearing, Hennepin County failed to
"perform any further investigation of the August 18th accident." Id. (quotation and
citation omitted). The record reflects otherwise, as Storm actually completed two
home visits before the pretrial hearing. Based on the home visits and the Slavens'
agreement to abide by their case plan, Hennepin County recommended at the
September 21 pretrial hearing that the children be transitioned back into the full care
and custody of the Slavens over a period of several weeks. "By Order dated
September 28, 2009, Judge Quaintance allowed Julie Slaven to return home, subject
to continued supervision by the Leuthners, and allowed her two hours a day of
unsupervised time with the children." Id. Following the pretrial hearing, the Slavens
underwent parenting assessments, which reported "that C.S.'s injury was accidental
and recommended that the children be gradually returned to the care of the Slavens."
Id. at 1001.

        "By Order dated October 12, 2009, Judge Quaintance ordered that supervision
of the Slavens be gradually phased out with no supervision beginning the week of
October 26, 2009." Id. On October 26, 2009, Judge Quaintance held another pretrial
hearing in which Cork requested a 30-day continuance based upon an anticipated
request for dismissal without adjudication. Cork stated that "[b]ased upon the
observations, it appears that the children are safe in the Slaven[s'] care, and that the
incident that occurred . . . was accidental." Cork asked to keep the trial date of
December 21, 2009, in case dismissal did not occur. Olson, on behalf of the Slavens,
had no objection to the continuance. "Judge Quaintance ordered the case be continued
for thirty days at which time the parties could request dismissal without adjudication."
Slaven, 848 F. Supp. 2d at 1001. On December 7, 2009, Judge Quaintance dismissed
the petition at the parties' request.

       The Slavens brought suit against Hennepin County under 42 U.S.C. § 1983 for
violations of their procedural due process rights stemming from their child-protection
case. The Slavens sought "relief against certain county officials who engaged in

                                          -8-
conduct under the unconstitutional authority of Minnesota statutes and court rules to
deny [them their] due process rights." (Emphasis added.) Count I of the complaint
alleged that Hennepin County violated the Slavens' procedural due process rights by
failing to provide adequate notice of an EPC hearing and failing to provide a
meaningful hearing. Specifically, Count I alleged that

      Minnesota procedures regarding emergency protective care of children
      and other applicable hearing statutes and court rules, as applied in their
      circumstances, violated their constitutional right to procedural due
      process under the Fourteenth Amendment of the U.S. Constitution
      because they never "received an opportunity to be heard at a meaningful
      time in a meaningful manner," among other procedural legal and factual
      infirmities.

(Emphasis added.)

       The Slavens alleged that Hennepin County "knew that the Slavens had a right
to offer rebuttable evidence to overcome or invalidate the offered 'prima facie'
petition," but that during the EPC hearing "the court denied the Slavens right to
provide rebuttal evidence and the right to cross-examine witnesses among other rights
afforded to the Slavens." (Emphasis added.) According to the Slavens, Hennepin
County "knowingly participated in the Slavens denied right to due process." "As a
result, [the Slavens asserted that] the governing statute Minn. Stat § 260C.1633 and

      3
          Section 260C.163, subdivision 2, provides, in relevant part, that

      [a] parent with a legally recognized parent and child relationship must
      be provided the right to be heard in any review or hearing held with
      respect to the child, which includes the right to be heard on the
      disposition order under section 260C.201, subdivision 1, parental
      visitation under section 260C.178, and the out-of-home placement plan
      under section 260C.212, subdivision 1.


                                           -9-
Minn. R. Juv. Pro. 30.08 failed to provide a fair and meaningful hearing on August
25, 2009." (Emphasis added.)

      Count II of the complaint alleged that Hennepin County violated the Slavens'
procedural due process rights because the 62-day delay between the EPC hearing and
the scheduled trial was unconstitutionally long, as the delay deprived them of "an
opportunity to be heard at a meaningful time or in a meaningful manner." (Quotation
marks in original.) Specifically, Count II alleged, in relevant part:

             45. Minnesota Statute § 260C.163 is devoid of a required
      scheduling of a timely and expedient adjudicative hearing after the
      Minn. R. Civ. P. 30.01 emergency protective hearing. In this respect, the
      statute is unconstitutional.

             46. Minnesota Court Rules for Juvenile Protection Procedure
      30.11, subd. 3 allows the court to schedule a formal review hearing "at
      any time." The phrase "at any time" is unconstitutionally vague and
      arbitrary.

             47. Because of the restrictions placed upon the Plaintiffs, the
      Defendants, acting under the color of state law, interfered with the
      constitutional protections afforded to parents and their children, and
      continued to interfere with their constitutional rights for more than 62
      days.

             48. In addition, the statutory absence of a specific deadline and
      the similar absence of a formal hearing deadline of applicable court
      rules for a formal hearing, considering the constitutional rights
      implicated involving the infant and parent, allows for arbitrary
      scheduling and thus, the lack of due process. The Defendants
      participated in the scheduling of the arbitrary hearing date and the




                                        -10-
      Defendants' failure to expedite the adjudication of their petition caused
      the restricted separation between the Plaintiffs for over 62 days.

             49. The length of time between the filing of the August 25, 2009
      petition and the scheduled trial by the court was so arbitrary that it can
      be said to shock the conscience.

(Emphases added.)

      The parties filed cross-motions for summary judgment. The district court
denied the Slavens' motion, granted Hennepin County's motion, and dismissed with
prejudice the Slavens' complaint. The district court concluded that Hennepin County
was not liable under § 1983 for implementing or enforcing Minnesota law because
Hennepin County was required to do so. Slaven, 848 F. Supp. 2d at 1004.

                                      II. Discussion
        On appeal, the Slavens argue that the district court erred in granting Hennepin
County summary judgment on their claims of procedural due process violations.
According to the Slavens, "[w]hen a county implement[s] a policy under state law
that is violative of the constitutional right to due process, it is liable under 42 U.S.C.
§ 1983 regardless of the constitutional status of the statute or procedures the county
claims to have followed." (Emphasis added.) The Slavens assert that they were
prohibited from "challeng[ing] the premise of the petition [at the EPC hearing,]
although statutorily and procedurally required to do so." As a result, they claim that
the EPC hearing was constitutionally infirm. They also cite Hennepin County's
admission 62 days after the EPC hearing that C.S.'s fall was accidental. They contend
that the County's failure to inform the court prior to the expiration of these 62 days
that the fall was accidental "unnecessarily continu[ed] government oversight of a
family that did not need nor desire[] the governmental intrusion in their lives."




                                          -11-
        "The Due Process Clause provides that '[n]o State shall . . . deprive any person
of life, liberty, or property, without due process of law.'" Lind v. Midland Funding,
L.L.C., 688 F.3d 402, 405 (8th Cir. 2012) (alterations in original) (quoting U.S.
Const. amend. XIV, § 1). Even though "[d]ue process is a flexible concept, requiring
only such procedural protections as the particular situation demands," id. (quotations
and citations omitted), "procedural due process has [a] clear [meaning]: Parties whose
rights are to be affected are entitled to be heard; and in order that they may enjoy that
right they must first be notified," id. at 405–06 (quotations and citations omitted).
"[T]he opportunity to be heard must come 'at a meaningful time and in a meaningful
manner.'" Id. at 406 (quoting Mathews v. Eldridge, 424 U.S. 319, 333 (1976)). A
party "need not receive actual notice, but only notice that is reasonably calculated,
under all the circumstances, to apprise interested parties of the pendency of the
action." Id. (quotation and citation omitted).

       Additionally, "the Due Process Clause of the Fourteenth Amendment protects
the fundamental right of parents to make decisions concerning the care, custody, and
control of their children." Troxel v. Granville, 530 U.S. 57, 66 (2000) (plurality
opinion). "That liberty interest is limited by the compelling governmental interest in
protection of minor children, particularly in circumstances where the protection is
considered necessary as against the parents themselves." Whisman Through Whisman
v. Rinehart, 119 F.3d 1303, 1309 (8th Cir. 1997) (quotation and citation omitted); see
also Dornheim v. Sholes, 430 F.3d 919, 925–26 (8th Cir. 2005) ("However, the right
to family integrity clearly does not include a constitutional right to be free from child
abuse investigations, as the state has a strong interest in protecting the safety and
welfare of minor children, particularly where protection is considered necessary as
against the parents themselves." (quotation, alteration, and citation omitted)).

      Here, the Slavens alleged that Hennepin County "engaged in conduct under the
unconstitutional authority of Minnesota statutes and court rules to deny [them their]
due process rights." Hennepin County is a unit of local government that is a "person"

                                          -12-
within the meaning of Section 1983. As the Supreme Court explained in Board of
County Commissioners of Bryan County, Oklahoma v. Brown, a plaintiff "seeking
to impose liability on a municipality under § 1983 [must] identify a municipal 'policy'
or 'custom' that caused the plaintiff's injury." 520 U.S. 397, 403 (1997). This
requirement ensures that a unit of local government "is held liable only for those
deprivations resulting from the decisions of its duly constituted legislative body or
of those officials whose acts may fairly be said to be those of the municipality." Id.
at 403–04.

      In the present case, the Slavens' complaint is devoid of any allegations of an
unconstitutional Hennepin County policy separate and distinct from Minnesota law.
As set forth supra, Counts I and II of their complaint repeatedly reference specific
Minnesota statutes, rules, and procedures as depriving them of due process. In fact,
both Counts I and II of the Slavens' complaint challenge Judge Quaintance's
application of Minnesota law and handling and scheduling of the EPC hearing and
formal hearing. These counts do not challenge a particular policy that Hennepin
County promulgated. For example, ¶ 33 of Count I provides:

      During the August 25, 2009 hearing, the court denied the Slavens right
      to provide rebuttal evidence and the right to cross-examine witnesses
      among other rights afforded to the Slavens. The Defendants had in their
      possession evidence of a nature that could overcome, invalidate, or rebut
      the allegations of the offered petition to the court. They did not or
      refused to present this evidence to the court. Thus, the Defendants
      knowingly participated in the Slavens denied right to due process.

(Emphases added.) Because the court "denied [the Slavens] the right to present
evidence[,] including cross-examination of witnesses during [the EPC] hearing," the
Slavens allege that they "were denied the right to be heard."




                                         -13-
       Similarly, ¶ 44 of Count II alleges that "the court . . . ordered and scheduled a
formal trial hearing for October 26, 2009—62 days after the August 25, 2009
hearing." (Emphasis added.) According to the Slavens, because "Minnesota Statute
§ 260C.163 is devoid of a required scheduling of a timely and expedient adjudicative
hearing after the [EPC] hearing," § 260C.163 "is unconstitutional." Likewise, they
allege that because "Minnesota Court Rules [of] Juvenile Protection Procedure 30.11,
subd. 3 allows the court to schedule a formal review hearing 'at any time," it "is
unconstitutionally vague and arbitrary." (Emphasis added.) Count II concludes that
"[b]ecause of the restrictions placed upon the Plaintiffs" by the court and Minnesota
law, Hennepin County "interfered with the constitutional protections afforded to
parents and their children, and continued to interfere with their constitutional rights
for more than 62 days."

       Additionally, ¶ 48 of Count II provides that "the statutory absence of a specific
deadline and the similar absence of a formal hearing deadline of applicable court
rules for a formal hearing" resulted in "arbitrary scheduling and thus, the lack of due
process." (Emphases added.) The Slavens claim that Hennepin County "participated
in the scheduling of the arbitrary hearing date" by the court. As a result, the Slavens
conclude that "[t]he length of time between the filing of the August 25, 2009 petition
and the scheduled trial by the court was so arbitrary that it can be said to shock the
conscience." (Emphasis added.)

      As the district court explained:

             Under Minnesota law, child protection matters are tried before the
      courts of Minnesota. Minn. Stat. § 260C.101, subd. 1 ("The juvenile
      court has original and exclusive jurisdiction in proceedings concerning
      any child who is alleged to be in need of protection or services . . . .").
      Inherent in judicial authority is the authority of the court to set its own
      schedule. See Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81
      L. Ed. 153 (1936) ("[T]he power to stay proceedings is incidental to the

                                         -14-
      power inherent in every court to control the disposition of the causes on
      its docket with economy of time and effort . . . .").

Slaven, 848 F. Supp. 2d at 1004 (emphasis added). Minnesota law provides that court
judges and their staffs in the various judicial districts are state employees, not county
employees. See Minn. Stat. Ann. § 480.181, subd. 1(b)(1)–(3).

       And, under Minnesota law, the state court—not Hennepin County—is
responsible for service of the summons and petition. See Minn. Stat. Ann.
§ 260B.152, subd. 2 ("Service of summons . . . shall be made by any suitable person
under the direction of the court . . . ."); Minn. R. Juv. Prot. P. 32.02, subd. 2(a) ("The
court shall serve a summons and petition upon each party . . . ."). The Minnesota
Rules of Juvenile Protection Procedure also state that "[i]f the initial hearing is an
emergency protective care hearing, written notice is not required to be served.
Instead, the court administrator, or designee, shall use whatever method is available
to inform all parties and participants . . . of the date, time, and location of the
hearing." Minn. R. Juv. Prot. P. 32.03, subd. 2(a) (emphases added). Bartley acted as
the state court's "designee" when he notified the Slavens of the EPC hearing with a
note containing the date, time, and location of the hearing. And, the state court staff
served the Slavens with the summons and petition at the EPC hearing. See Minn. R.
Juv. Prot. P. 30.07, 32.02, subd. 5(a).

      In summary, Hennepin County lacks any policymaking authority regarding the
handling and scheduling of the EPC hearing and formal hearing. The Slavens'
complaint essentially alleges that Minnesota law, and the state court judge's
application of that law—not an independent Hennepin County policy—caused the
procedural due process violations. Hennepin County cannot be liable to the Slavens




                                          -15-
under § 1983 for the violation of their procedural due process rights based on the
allegations contained in this complaint.4

                                   III. Conclusion

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




      4
       Whether, and if so when, a municipality may be liable under § 1983 for its
enforcement of state law has been the subject of extensive debate in the circuits. See
Vives v. City of New York, 523 F.3d 346, 351–53 (2d Cir. 2008) (collecting and
analyzing cases). We need not decide whether a municipality may ever be liable for
enforcing state law because, here, there is no evidence or even allegation that
Hennepin Court was enforcing state law, as opposed to merely being present in a
proceeding where a state court, applying state law, allegedly violated the Slavens'
constitutional rights.

                                        -16-